Citation Nr: 1541008	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for residuals of verruca acuminata of the anal mucosa.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before a Decision Review Officer at the RO in September 2013.  The Veteran also testified before the undersigned Veterans Law Judge in June 2015.  The transcripts for both hearings have been associated with the record.


FINDINGS OF FACT

The evidence shows that verruca acuminata of the anal mucosa affects less than 5 percent of the entire body and has not required treatment with oral or topical medications due to significant flare-ups; there are no residuals or symptoms or function limitations of the disability to include scars or bleeding.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of verruca acuminata of the anal mucosa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.21, 4.118, Diagnostic Codes 7801-7806, 7819, 7820 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in May 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the September 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination and obtained an adequate opinion concerning verruca acuminata.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran's service-connected verruca acuminata of the anal mucosa is currently rated 0 percent rating under Diagnostic Code 7819 as other benign skin neoplasms.  38 C.F.R. § 4.118 (2015).  Benign skin neoplasms are to be rated as scars pursuant to Diagnostic Code 7801, 7802, 7803, 7804,or 7805, or for impairment of function.  38 C.F.R. § 4.118 (2015).  The Veteran has submitted statements and provided testimony that verruca acuminata of the anal mucosa has caused rectal bleeding and spotting.

A September 2008 treatment record from the Veteran's private physician, Dr. T.S., shows that after a colonoscopy the Veteran showed normal colon mucosa with no polyps or masses.  The Veteran was diagnosed with internal hemorrhoids.

An August 2009 VA examination reports shows that the Veteran reported being diagnosed with jungle rot during active service in Vietnam.  He reported that the infection was on his buttock region and he had surgery to remove the infection.  He also reported that he underwent the surgery in 1978 and currently had bleeding off and on when he wiped after a bowel movement.  The examiner noted the symptoms of bleeding from the rectum.  The examiner reported that there were no verrucae seen around the anus and no hemorrhoids were present.  

An April 2010 letter from the Veteran's private physician, Dr. D.M, noted that the Veteran had been under care since February 1999.  Dr. D.M. reported that the Veteran was diagnosed with internal hemorrhoids in September 2008.  Dr. D.M. opined that the Veteran's hemorrhoids had no effect on the diagnosis of fungus called jungle rot as the physician believed that they were two different entities.  Additionally, Dr. D.M. noted that the hemorrhoids were not related to the verruca acuminata of the anal mucosa.  

Initially, the Board finds that any consideration under Diagnostic Codes concerning scars 7801, 7802, 7803, 7804, or 7805 is not warranted as at no time during the pendency of this appeal has the Veteran been found to have any residual scaring, nor has the Veteran reported any residual scaring.  The Board notes that the August 2009 VA examiner, after examining the Veteran, determined that there were no residuals of the verruca acuminata present.  The examiner also did not note the any scars or residuals from prior wart removal.  Therefore the Board finds that as there is no medical evidence of any residual scaring from the verruca acuminata of the anal mucosa.  Therefore, a compensable rating under Diagnostic Codes 7801-7805 is not warranted.  

Essentially, the Veteran's one reported symptom is that of rectal bleeding which he believes is due to the service connected verruca acuminata of the anal mucosa.  However, the Board finds that there is no competent evidence that associates rectal bleeding to the service connection verruca acuminata of the anal mucosa.  Instead, all reported symptomology of rectal bleeding has been attributed to nonservice-connected hemorrhoids.  The Board finds that the most probative evidence of record is the letter from Dr. D.M, the Veteran's private physician, that the hemorrhoids are not related to verruca acuminata of the anal mucosa or fungus, jungle rot.  Dr. D.M., specifically reported that the Veteran's service connection disability is a completely different entity the diagnosis of hemorrhoids.  

The Board has also considered other Diagnostic Codes that may be appropriate such as Diagnostic Code 7820 for infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal, and parasitic disease.  That Diagnostic Code provides that the disability should be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7820-7806 (2015).  

Diagnostic 7806 provides a 0 percent rating for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of the exposed areas of the body and no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema affecting at least 5 percent but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of the exposed areas of the body or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas of the body or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned under Diagnostic 7806 for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of the exposed areas of the body or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

In this case, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating under Diagnostic Code 7806 as there is no evidence showing that the Veteran's verruca acuminata of the anal mucosa affects at least 5 percent of the total entire body or at least 5 percent of exposed areas.  Additionally, the Veteran has not been prescribed intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during the appeal period.  Therefore the Board finds that the preponderance of the evidence is against the claim for a compensable rating for verruca acuminata of the anal mucosa under Diagnostic Code 7806.

The Board has also considered the Veteran's statements that his verruca acuminata of the anal mucosa is worse than currently rated and his assertions of bleeding.  He is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994). However, the Veteran is not competent to identify a specific level of disability pursuant to the appropriate diagnostic codes, or to make a medical determination as to whether the bleeding is due to hemorrhoids or the service-connected disability.  Competent evidence concerning the nature and extent of the Veteran's verruca acuminata of the anal mucosa has been provided by the medical personnel who have examined him during the current appeal and who have provided pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the disability is rated.  The Board finds those records to be more probative than the Veteran's complaints of increased symptomatology.  Moreover, the Veteran's reports of rectal bleeding have been medically diagnosed as due to hemorrhoids which are an nonservice connected condition.  

Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the assignment of a compensable rating for a verruca acuminata of the anal mucosa at any time during the pendency of the appeal.  At no time during the pendency of the appeal has the Veteran's skin disability been shown by the evidence to have residual scars of any kind, affect 5 percent or more of his entire body, or at least 5 percent of exposed areas.  Additionally, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required for a total duration of less than six weeks during the past 12-month period.  

In the absence of manifestations required for a higher rating, the Board finds that the preponderance of the evidence is against the assignment of a higher schedular rating under Diagnostic Codes 7801-7806, 7819, and 7820.

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111  2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2015).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the service-connected verruca acuminata of the anal mucosa markedly interfered with employment, beyond that contemplated in the assigned rating, or warranted frequent periods of hospitalization.  Neither the VA examiner nor the Veteran's private physicians concluded that the Veteran's disability markedly interfered with the ability to maintain employment at any time during the relevant appeal period.  Moreover, the service-connected verruca acuminata of the anal mucosa did not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown and the schedular rating criteria are not shown to be inadequate.  The schedular rating criteria provide for higher ratings for more severe symptomatology, which is not shown.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for a service-connected verruca acuminata of the anal mucosa at any time during the pendency of appeal, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 4  (1990).


ORDER

Entitlement to a compensable rating for verruca acuminata of the anal mucosa is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


